Citation Nr: 0002027	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) rating for service 
connection residuals of a fracture of the left distal fibula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant had active honorable service from October 1948 
to February 1952.

This appeal arises from a January 1995, Department of 
Veterans Affairs (VARO), Albuquerque, New Mexico rating 
decision, which denied the appellant entitlement to a 
compensable rating for his service-connected residuals of a 
fracture of the left fibula.

A travel board hearing was conducted before the undersigned 
Member of the Board in March 1999.  The appellant submitted 
additional evidence on appeal with no indication that he 
wished to waive review by VARO.  He subsequently indicated 
specifically that he did not wish to waive initial 
consideration of this evidence by VARO via an Informal 
Hearing Presentation in December 1999.  As there has been no 
written waiver of the appellant's procedural right to have 
this new evidence first reviewed by VARO, pursuant to 
38 C.F.R. § 20.1304(c) (1999), this additional evidence is 
referred to VARO for readjudication of the issue on appeal 
with consideration of the additional evidence.

The appellant's claim is therefore REMANDED to VARO for the 
following action:

VARO should readjudicate the above issue 
on appeal with consideration of the 
additional evidence.  VARO should 
accomplish any procedural or evidentiary 
development suggested by the association 
of the records with the claims folder.  
If VARO continues to deny the appellant's 
claim, it should furnish him and his 
representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




